Per Curiam.

The principles involved in these cases are the same, and are such as have been settled by decisions of this court, viz.
First. That the commissioners of the sinking fund of the Planters’ Bank have the right to lend, and to sue for and recover the money so loaned. Com. of Sinking Fund v. R. J. Walker et al. 6 How. 143.
Second. That a plaintiff may discontinue his action as to one of several joint and several defendants, and proceed against the others to judgment. 5 How. 196; 1 How. 477; 2 How. 870; 4 How. 377; 5 John. R. 160; 1 Pick. 500; 1 Saund. Rep. 207, n. 2; 1 Pet. Rep. 74, 75, 86.
Judgments affirmed.